              Case 3:21-cv-00182-TSH Document 10 Filed 02/17/21 Page 1 of 2




 1   BRODSKY & SMITH, LLC
     Evan J. Smith, Esquire (SBN 242352)
 2   esmith@brodskysmith.com
     Ryan P. Cardona, Esquire (SBN 302113)
 3   rcardona@brodskysmith.com
     9595 Wilshire Boulevard, Suite 900
 4   Beverly Hills, CA 90212
     Phone: (877) 534-2590
 5   Facsimile: (310) 247-0160
 6   Attorneys for Plaintiff
 7
                           IN THE UNITED STATES DISTRICT COURT
 8
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9

10    JAMES MOONEY, on behalf of himself and all
      others similarly situated,                 Case No.: 3:21-cv-00182-TSH
11
                               Plaintiff,
12
                     v.                          NOTICE OF VOLUNTARY DISMISSAL
13                                               PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)
      SUNESIS PHARMACEUTICALS, INC., SOL
14    MERGER SUB, INC., VIRACTA
      THERAPEUTICS, INC., DAYTON
15    MISFELDT, STEVE R. CARCHEDI,
      STEVEN B. KETCHUM, NICOLE ONETTO,
16    HOME L. PEARCE, DAVID C. STUMP, H.
      WARD WOLFF, and JAMES W. YOUNG,
17
                               Defendants.
18
19

20

21

22

23

24

25

26
27

28

                                     -1-
          NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)
              Case 3:21-cv-00182-TSH Document 10 Filed 02/17/21 Page 2 of 2




 1

 2          Notice is hereby given that, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

 3 Procedure, plaintiff James Mooney (“Plaintiff”) voluntarily dismisses this action without prejudice

 4 as to both the Plaintiff’s individual claims and the claims of the putative class. This notice of

 5 dismissal is being filed before service by Defendants of either an answer or a motion for summary

 6 judgment. Since no class has been certified and the dismissal is without prejudice as to the

 7 members of the putative class, notice of this dismissal is not required. Plaintiff’s dismissal of this

 8 Action is effective upon filing of this notice.

 9

10   Dated: February 17, 2021                           BRODSKY & SMITH, LLC

11                                                By: /s/ Evan J. Smith
                                                      Evan J. Smith, Esquire (SBN 242352)
12
                                                      esmith@brodskysmith.com
13                                                    Ryan P. Cardona, Esquire (SBN 302113)
                                                      rcardona@brodskysmith.com
14                                                    9595 Wilshire Blvd., Ste. 900
                                                      Phone: (877) 534-2590
15                                                    Facsimile (310) 247-0160
16

17

18
19

20

21

22

23

24

25

26
27

28

                                      -2-
           NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)
